PER CURIAM.
Defendant was indicted for murder, tried by the court and found guilty of manslaughter. Defendant contends that the trial court erred in denying his motion for judgment of acquittal because self-defense was established as a matter of law.
Although the basic nature of the confrontation which resulted in the homicide was not disputed, there was conflicting evidence on many critical aspects of the case. Having heard that evidence, the trial court concluded that defendant’s action was unnecessary for the protection of his life or to save himself from great bodily harm and that defendant could have safely retreated. There was evidence to support these conclusions and we are bound thereby. State v. Krummacher, 269 Or 125, 523 P2d 1009 (1974).
Affirmed.